The Honorable Claire C. McCaskill Missouri State Auditor State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
You have submitted to us a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning a proposed constitutional amendment to impose a sales tax to support rail passenger service. The fiscal note summary that you submitted is as follows:
    The costs of this proposal to the state government will be funded through the imposition of one tenth of one percent sales tax on motor fuel. This will generate approximately $3,800,000 per year in state sales tax revenue.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary. Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General